DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4-6, 9, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oishi et al. (US 2015/0132591, “Oishi”) in view of Yang et al. (US 2017/0317315, “Yang”).
Regarding claims 1, 5, 6, 8, and 10, Oishi teaches a display device comprising a display panel (e.g., [0103], [0104]) including a substrate material comprising a polyimide film made from a 1,2,3,4 cyclohexane tetracarboxylic dianhydride and a diamine ([0037], [0054]; and see flexibility, [0004]), and adhesive, and an additional substrate material ([0101] – [0104], [0135]). It should be noted that claims 1 and 6 include product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. 	Oishi fails to specifically teach the inclusion of a light absorbing layer on a side away from a first or second substrate. In the same field of endeavor of display devices and elements for use therein ([0003]), Yang teaches a display device having display and non-display regions (e.g., [0143], Fig. 13) and having various layers over the substrate layers, including a functional layer having a light absorbing dye ([0004], [0005]). Such a functional layer would extend beyond the display area into the non-display area and would thus have display and non-display regions (see Fig. 13, see [0145], [0004] – [0008] ; see also, e.g., [0013] – [0022], [0080], wherein the device may have multiple layers having light absorbing properties, [0134] – [0136]). It should be noted that the various layers to be included as described by Yang may be considered to be away from either the first or second substrate (e.g., [0015], [0157], [0080], [0081], i.e., Yang teaches that the orientation of the layers with respect to substrate materials may be adjusted based on the requirements of the display device). It therefore would have been obvious to the ordinarily skilled artisan to have provided light absorbing dyes in various adhesive and functional layers over the display and non-display regions of a device because these layers are known to help to suppress degradation of underlying layers, improve reliability of the device, minimize the reduction of brightness, and may reduce changes in color temperature (see Oishi, [0110] – [0120], [0223] – [0225]). 
Regarding claims 4, and 9, modified Oishi additionally teaches that the light absorbing dye may be, for example, a benzotriazole (Yang, e.g., [0005]). 

Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive. 
Applicant argues that the UV light absorbing member of Yang would absorb light in the non-display area of the device and thus inhibit the exposure of UV-curable adhesive to UV light. However, a structure where the UV absorbing member does not exist in the non-display region is not specifically claimed. That is, the present claims require a UV light absorbing member in the display area but do not require that no UV light absorbing layer exists in the non-display area. Therefore, as described above, the Examiner maintains that modified Oishi teaches a display device having both UV light absorbing structures and adhesive structures in both the display and non-display regions of a device. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the adhesive component and the UV light absorbing film component are to be placed exclusively in the non-display region and the display region, respectively, and that the adhesive component must be subjected to UV treatment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, claims 1, 4-6, 9, and 10 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782